Plaintiff in error was struck by an automobile and seriously injured. He brought this action to recover damages for personal injuries. At the conclusion of the testimony the court indicated that a motion for directed verdict in favor of the defendant would be granted whereupon plaintiff moved a non suit which was allowed and from which writ of error was taken.
The only question presented is whether or not the evidence of negligence was such that it should have gone to the jury to determine that point.
The injury was shown but the test of whether damages should be awarded is not the fact of injury but the fact of whose negligence caused the injury. To entitle plaintiff to recover, the injury must have been caused by the negligence of the operator of the defendant's automobile. Applying this test to the case at bar, we find no reason to impute negligence to the defendant. The driver of the car appears to have been driving carefully, was observing the rules of the road, and was taking all the precautions required of him. From the evidence adduced, there was *Page 175 
no theory under which she could be held responsible so the judgment is affirmed.
Affirmed.
BROWN, C. J., CHAPMAN, and THOMAS, J. J. concur.